DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 30, 2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 2003/0226657 A1; Dec. 11, 2003) in view of Bennington (US 2001/0052680 A1; Dec. 20, 2001).
Regarding claims 1 and 14, Wallace discloses a process for delivering a composition from a first geographical location to a second geographical location comprising loading a starting composition into a container ([0011], [0027], [0030]).
Wallace further teaches that the starting composition comprises one or more ingredients that can be derived from an animal source ([0025]).
Wallace, after loading a starting composition into a container, teaches transporting the container as a closed container from a first geographical location to a second geographical location, wherein the first geographical location and second geographical location are different (See Figures, [0011], [0027], [0030]). 
Wallace teaches loading ingredients into a container (e.g. loaded into a pan onto a cart, that is then loaded in a vehicle), but not specifically one of the containers as claimed. Wallace teaches that the container can be a cart that is a closed container (See Figures 1 and 5, [0008]). Due to the broad definition of a tote and no specific definition in the instant specification, the cart of Wallace is considered to be a tote that transports the starting composition. Therefore, Wallace teaches that the container is a closed container that is a tote. 
Further, it would be obvious to one of ordinary skill in the art to load the ingredients into any container suitable for temperatures above 40C, including totes, boxes, etc. Doing so provides a mode of transportation for the ingredients and is obvious to one of ordinary skill in the art.
Wallace additionally teaches heating the container to maintain the food composition at a heated serving temperature during transportation ([0027]). Wallace, however, fails to specifically teach the exact heating temperature as claimed. 
Bennington teaches a mobile cart for carrying and transporting food, wherein the food is heated and maintained at a temperature of 145F, or 62.8C, thus falling within the claimed range of 40 to 110C (claim 30, [0030], [0037]). 
As Bennington teaches a similar process as Wallace, wherein food is loaded into a container, maintained at a heated temperature and transported to another location, it would have been obvious to one of ordinary skill in the art to heat to food of Wallace to a similar temperature as taught by Bennington. 
Wallace recognizes heating the food to a serving temperature and Bennington teaches a suitable temperature for heating and transporting and therefore heating the food of Wallace to a temperature as taught by Bennington would yield the predictable result of providing a suitably heated food product upon arriving to the second location. 
With respect to the starting composition being substantially free of pathogens prior to being loaded into the container, the examiner notes that Wallace teaches cooking the food prior to loading into the container ([0027]) and therefore it would have been obvious that the starting composition of Wallace be substantially free of pathogens as it was previously cooked to a serving temperature. 
With respect to the starting composition prepared by cooking a raw material derived from an animal source and then separating liquid fractions from solid fractions of the cooked raw material before loading into the container, Wallace teaches that the meals, including the meat (e.g. derived form an animal source) and vegetables can be cooked prior to loading into the container ([0025]). Therefore, Wallace teaches cooking a raw material derived from an animal source. With respect to separating the liquid from the solids after cooking, Wallace further teaches that the meat and vegetables can be removed from the cooking pans and plated before loading into the container ([0027]). As the meat and vegetables, which are solid fractions, are separated from the cooking pans, which would contain liquid fractions from the cooking process, Wallace teaches separating liquid from solids of the cooked materials before the separated fractions are loaded into the container. 
Regarding claim 2, as stated above, Wallace further teaches that the starting composition comprises one or more ingredients that can be derived from an animal source ([0025]).
With respect to two or more ingredients derived from an animal source, it would have been obvious to have the starting composition of Wallace comprise two or more ingredients derived from an animal source. Wallace teaches that the container carries a meal, such as a meat entrée and two different vegetables. 
It would have been obvious to provide two meet entrée is an additionally type of meat is desired. It is well known in the art for “banquet” meals to have different meat options and therefore it would have been obvious for the starting composition of Wallace to comprise two or more ingredients derived from an animal source. 
It further would have been obvious to mix the two ingredients together in the container depending on the desired type of meat entrée. 
Regarding claims 4-8, the prior art discloses the process as described above with respect to claim 1, but fails to specifically disclose the reduction is pathogens as claimed. 
However, as the prior art teaches the exact same process as claimed, including the same temperature and same ingredients, wherein the starting composition is “cooked” prior to loading into the container and further heating and maintaining the composition at a heated serving temperature, the process of Wallace is expected to have the same reduction in pathogens as claimed.
Regarding claim 10, as stated above, Wallace teaches that the composition is a meal, including a meat and vegetables, which would be capable of being pumped, and therefore Wallace teaches that the composition obtained in (d) is pumpable.
Regarding claim 15, Wallace, after loading a starting composition into a container, teaches transporting the container as a closed container from a first geographical location to a second geographical location, wherein the first geographical location and second geographical location are different (See Figures, [0011], [0027], [0030]), but not that the locations are at least 10 kilometers apart. 
However, as Wallace teaches transporting the composition from a first location to a second location, it would have been obvious to one of ordinary skill in the art for the distance between the two locations be at least 10 kilometers apart. This distance would vary depending on the desired need and delivery and is therefore an obvious variant over the prior art. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 2003/0226657 A1; Dec. 11, 2003) in view of Bennington (US 2001/0052680 A1; Dec. 20, 2001) as applied to claim 1 above, and further in view of Kramer (US Patent No. 2,309,513; Jan. 26, 1943). 
Regarding claim 9, Wallace teaches loading the starting composition into a container as described above with respect to claim 1, but fails to teach the container comprising a mechanism for mixing the composition during transportation. 
As stated above, the cart of Wallace is the “container”. Kramer teaches a mobile food storage and preparation cart, wherein the car further comprising a mixing means (mixer 25, See Figure). 
It would have been obvious to one of ordinary skill in the art to have the cart of Wallace further comprise a mixing mechanism as taught by Kramer. Doing so would enable the starting composition to be mixed during transportation to ensure even heating and/or maintaining a mixture without separation of ingredients. 


Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 2003/0226657 A1; Dec. 11, 2003) in view of Bennington (US 2001/0052680 A1; Dec. 20, 2001) as applied to claim 1 above, and further in view of Warren et al. (US Patent No. 5,786,015; July 28, 1998).
Regarding claims 12 and 16-20, Wallace teaches the process as described above, wherein the composition comprises two or more ingredients, but fails to specifically teach a first ingredient being poultry and a second ingredient being oil and/or fat derived from an animal source. 
Warren discloses a process for loading a high protein, low ash chicken meal into a container and producing a product. Warren teaches that the composition comprises a high amount of protein, fat and a low amount of ash (col 3 lines 1-10). 
As Wallace teaches that the container is known to hold meat and can be used for other purposes, it would have been obvious to one of ordinary skill in the art to have the starting composition of Wallace be a chicken meal (e.g. poultry meal and oil) as taught by Warren as it would yield the predictable result of transporting a desired product to a desired location. 
With respect to the exact amount of each composition, it is well within the ordinary skill to vary the processing parameters to produce a product having a desired protein, fat and ash content as well as water activity. Warren discloses that the chicken parts are processed to produce a meal product, and therefore one of ordinary skill can vary the amount of starting ingredients to result is a desired product.
As stated in MPEP 2144.04: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of protein, fat and ash.  All ingredients continue to function as expected.
Wallace teaches loading ingredients into a container (e.g. loaded into a pan onto a cart, that is then loaded in a vehicle), but not specifically one of the containers as claimed. Wallace teaches that the container can be a cart that is a closed container (See Figures 1 and 5, [0008]). Due to the broad definition of a tote and no specific definition in the instant specification, the cart of Wallace is considered to be a tote that transports the starting composition. Therefore, Wallace teaches that the container is a closed container that is a tote. 
Further, it would be obvious to one of ordinary skill in the art to load the ingredients into any container suitable for temperatures above 40C, including totes, boxes, etc. Doing so provides a mode of transportation for the ingredients and is obvious to one of ordinary skill in the art.
With respect to the starting composition prepared by cooking a raw material derived from an animal source and then separating liquid fractions from solid fractions of the cooked raw material before loading into the container, Wallace teaches that the meals, including the meat (e.g. derived form an animal source) and vegetables can be cooked prior to loading into the container ([0025]). Therefore, Wallace teaches cooking a raw material derived from an animal source. With respect to separating the liquid from the solids after cooking, Wallace further teaches that the meat and vegetables can be removed from the cooking pans and plated before loading into the container ([0027]). As the meat and vegetables, which are solid fractions, are separated from the cooking pans, which would contain liquid fractions from the cooking process, Wallace teaches separating liquid from solids of the cooked materials before the separated fractions are loaded into the container. 




Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues that the prior art fails to teaches cooking a raw material and separating the cooked raw material into liquid and solids before loading into a container and further that the prior art fails to teach the container comprising a mixing mechanism. 
This is not found persuasive as Wallace teaches that the meals, including the meat (e.g. derived form an animal source) and vegetables can be cooked in a pan prior to loading into the container ([0025]). Therefore, Wallace teaches cooking a raw material derived from an animal source. With respect to separating the liquid from the solids after cooking, Wallace further teaches that the meat and vegetables (e.g. the solid fractions) can be removed from the cooking pans and plated before loading into the container ([0027]). As the meat and vegetables, which are solid fractions, are separated from the cooking pans, which would contain liquid fractions from the cooking process, Wallace teaches separating liquid from solids of the cooked materials before the separated fractions are loaded into the container. 
With respect to the container comprising a mixing mechanism, the examiner relies upon secondary reference Kramer to teach such feature. Kramer teaches a mobile food storage and preparation cart, wherein the car further comprising a mixing means (mixer 25, See Figure). It would have been obvious to one of ordinary skill in the art to have the cart of Wallace further comprise a mixing mechanism as taught by Kramer. Doing so would enable the starting composition to be mixed during transportation to ensure even heating and/or maintaining a mixture without separation of ingredients. Applicant has not provided any substantial arguments to rebut the obviousness rejection over Kramer and therefore this arguments is not found convincing.
For the reasons stated above, the 103 rejections are maintained. 


Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791